Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.1 Page 1 of 18

 

AO 106 (Rev. 04/10) Application for a Search Warrant =

 

 
     

UNITED STATES DISTRICT COURT

for the
Southern District of California

AUG 2.9 2019

CLERK US DISTHICI G
source ISTHICT COURT
By OTHEHN DISTRICT OF CALIFORNIA

DEPUTY

 

In the Matter of the Search of

 

 

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 9
White Samsung Cellular Phone 1 MM J 3 6 8 2
IMEI # 352247/10/503580/3

Serial # R28M2Z0LQWVJ
APPLICATION FOR A SEARCH WARRANT

Nee! ee ee Se Se ee!

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1, incorporated herein by reference.

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B-1, incorporated herein by reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mM evidence of a crime;

O contraband, fruits of crime, or other items illegally possessed;
CO property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841, 846, 952, 960, Possession with intent to distribute controlled substance; Importation of a
963 Controlled Substance; Conspiracy to commit same

The application is based on these facts:

See attached Affidavit of DEA Task Force Officer lan Crawford.

Continued on the attached sheet.
CO] Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set Ch” WHA t.

Applicant's signature

lan Crawford, DEA Task Force Officer

Printed name and title

— ‘ a? / Judge's signature

City and state: San Diego, California Hon. Andrew G. Schopler, United States Magistrate Judge

Printed name and title

Sworn to beforp me and signed in my presence.

Date:

 

 

 
Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.2 Page 2 of 18

ATTACHMENT A-1

PROPERTY TO BE SEARCHED

The following property is to be searched in connection with an investigation of
violations of Title 21, United States Code, Sections 841(a), and 846, Distribution and
Possession with the Intent to Distribute Controlled Substances and Conspiracy to the do
same, and Title 21, United States Code, Sections 952, 960, and 963, Unlawful Importation
of a Controlled Substance and Conspiracy to do the same:

White Samsung Cellular Phone
IMEI # 3522477/10/503580/3
Serial # R283M20LQWVJ
(Target Device 1)

Target Device 1 is currently in the possession of the Drug Enforcement
Administration, as evidence and being held in an evidence locker located at 4560
Viewridge Avenue, San Diego, California.

 

 

 
Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.3 Page 3 of 18

ATTACHMENT B-1

Authorization to search Target Device 1, described in Attachment A-1, includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in Target Device 1 for evidence described below. The
seizure and search of Target Device 1 shall follow the search methodology described in
the attached affidavit submitted in support of the warrant.

The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats, and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of December 1, 2018 to August 7, 2019:

a. tending to indicate efforts to import methamphetamine, fentanyl, or other
federally controlled substances from Mexico into the United States, and to
distribute methamphetamine, fentanyl, or other federally controlled
substances within the United States;

b. tending to identify accounts, facilities, storage devices, and/or services such
as email addresses, IP addresses, and phone numbers used to facilitate the
importation of methamphetamine, fentanyl, or other federally controlled
substances from Mexico into the United States, and the distribution of
methamphetamine, fentanyl, or other federally controlled substances within
the United States;

C. tending to identify co-conspirators, criminal associates, or others involved in
the importation of methamphetamine, fentanyl, or other federally controlled
substances from Mexico into the United States, and the distribution of
methamphetamine, fentanyl, or other federally controlled substances within
the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, fentanyl, or other federally controlled
substances from Mexico into the United States, and the distribution of
methamphetamine, fentanyl, or other federally controlled substances within
the United States;

e. tending to identify the user of, or persons with control over or access to,
Target Device 1; and/or

 

 

ete cede pp ME nent enna tee eee
Case 3:19-mj-03682-AGS Document1 Filed 08/29/19 PagelD.4 Page 4 of 18

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above;

which are evidence of violations of Title 21, United States Code, Sections 841(a), and 846,
Distribution and Possession with the Intent to Distribute Controlled Substances and
Conspiracy to the do same, and Title 21, United States Code, Sections 952, 960, and 963,
Unlawful Importation of a Controlled Substance and Conspiracy to do the same.

 

 
0 OY DH Rw ww

MO NM NY NH BH BR ND BRD ORD a ee ee
Oo ~~ NH Ow FSP WH NH FF TST CO PO HS HR tS UU UL lw

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.5 Page 5 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

AFFIDAVIT OF TASK FORCE

 

IN THE MATTER OF THE SEARCH OF
; OFFICER IAN CRAWFORD IN
White Samsung Cellular Phone SUPPORT OF A SEARCH
IMEI # 352247/10/503580/3 WARRANT
Serial # R283M20LQWVJ_
Silver Apple iPhone Cellular Phone
IMEI # 352016073779142
Model # A1549

 

 

 

 

I, Task Force Officer I. Crawford, having been duly sworn, declare and state as

follows:
I
INTRODUCTION |
1. I make this affidavit in support of an application for a warrant to search the

following electronic devices:

White Samsung Cellular Phone
IME] # 352247/10/503580/3
Serial # R283M20LQWVJ
(Target Device 1)

Silver Apple iPhone Cellular Phone
IMEI # 352016073779 142
Model # A1549

Target Device 2

collectively the Target Devices)

and seize evidence of crimes, specifically violations Title 21, United States Code, Sections

841(a), and 846, Distribution and Possession with the Intent to Distribute Controlled

 

 

 

i tn inert neat et te SOE
Oo fo SA Dw FB BW Ye

MO wR bp KD VP WY NH PP NO eR RPO RPO SE SE SER
o ~~ OH UN BR WH NRF DO wmM TD ODN ON BP OH OY lS

 

 

Case 3:19-mj-03682-AGS Document1 Filed 08/29/19 PagelD.6 Page 6 of 18

Substances and Conspiracy to the do same, and Title 21, United States Code, Sections 952,
960, and 963, Unlawful Importation of a Controlled Substance and Conspiracy to do the
same (the Target Offenses).

2. Target Device 1 was seized from Defendant Efren Wilson ONTIVEROS at
the time of his arrest for Possession of Fentanyl with the Intent to Distribute on August 7,
2019, at the MTS Trolley Station located at 688 Palm Avenue, San Ysidro, California.
Target Device 1 was found on ONTIVEROS’ possession at the time of his arrest. Target
Device 1 is currently stored in a DEA evidence storage vault located at 4560 Viewridge
Avenue, San Diego, California.

3. Target Device 2 was seized from uncharged defendant No. 1 (UD1) at the
time of her arrest for possession of Fentanyl with the Intent to Distribute, and
Transportation of Fentanyl, on August 7, 2019, at 1881 Palm Avenue, San Diego,
California. Target Device 2 was seized from UD1’s vehicle which is registered to her and
she was observed driving on August 7, 2019. Target Device 2 is currently stored in a DEA
evidence storage vault located at 4560 Viewridge Avenue, San Diego, California. |

4, The search of the Target Devices supports an investigation and prosecution of
ONTIVEROS and UD1 for the Target Offenses. Based on the information below, there is
probable cause to believe that a search of the Target Devices, as described in Attachments
A-1 and A-2 will produce evidence of the Target Offenses, as described in Attachments B-
1 and B-2. |

5. The following is based upon my experience and training, investigation, and
consultation with other law enforcement agents and officers experienced in narcotics
violations, including the Target Offense. The evidence and information contained herein
was developed from interviews and my review of documents and evidence related to this
case. Because I make this affidavit for the limited purpose of obtaining a search warrant
for the Target Devices, it does not contain all of the information known by me or other

federal agents regarding this investigation, but only sets forth those facts believed to be

 

 
Oo Oo SN DN OA Be YW Ye

me hw bp BY KH KH BP KN KR Re rE ER oe
CO ~~] OW nA BP WH we KFS ST BO BW sD HB A SF YH NY YF

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.7 Page 7 of 18

necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
Standard Time (PST) unless otherwise specified.
II
AFFIANT’S EXPERIENCE AND TRAINING

6.  Iama California peace officer employed by the El Cajon Police Department
(ECPD) and have been so employed for eight years. I am currently assigned to the Drug
Enforcement Administration (DEA), San Diego Field Division’s (SDFD), San Diego
County Integrated Narcotic Task Force (NTF), Team 2, as a Task Force Officer (TFO) and
have been so assigned since June of 2018. Within this assignment, I investigate drug
trafficking organizations that operate here in San Diego County, as well as throughout the
state of California, other states, and in Mexico. I work closely with DEA agents, federal
agents, and other local and state officers that’s primary responsibility is combating criminal
activity related to narcotics trafficking.

7. Prior to my current assignment, I was assigned to the following ECPD
divisions and assignments; Metropolitan Division: Special Enforcement Unit;
Investigations Division: Gang Suppression Team; Special Operations Unit: Gang Street
Team; Patrol Division: Mall Enforcement Team; Patrol Division: Patrol Officer. In each
of these assignments, I personally investigated a wide array of various crimes, including
those related to narcotics.

8. lamin charge of managing multiple confidential sources (CS) which I utilize
for narcotics investigations. —

9. I have taken part in the service of over seventy-five (75) narcotics search

warrants. I have personally written and served narcotics search warrants that have led to

| seizure of narcotics and the arrest of narcotics dealers involved in narcotics sales. As case

agent on narcotic investigations I have conducted, I have utilized surveillance teams,
undercover officers, confidential informants, and law enforcement personnel from other
police agencies. During my time as a police officer, I have testified over twenty. (20) times

in court as an expert witness in cases involving the sale of narcotics.
3

 

 

 
NN HM NY hw NY NY HY Ye Se Se Pe Se RP Se Pe
co ~F A Oo BR WY NYY KF CO oO Wn HH A SF WY WH KF S&S

Co SO ss HO A He WH HY eR

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.8 Page 8 of 18

10. I have attended hundreds of hours of additional law enforcement training,
much of which is related to narcotics and narcotics investigations. Some of the narcotics
specific classes I have attended include: Informant Development and Maintenance,
Confidential Informant Management and Buy Walk Operations, Methamphetamine
Updates, Drug Abuse Recognition, Advanced Drug Abuse Recognition, B-H.O. Labs,
Advanced Narcotics Investigations, and Dark Web (Narcotic) Investigations. —

11. Ihave familiarized myself with the narcotics sub-culture, common narcotics
sales and trafficking techniques, methods that narcotics dealers and traffickers utilize to
avoid police detection, and the common tools and electronic devices that narcotics dealers
and traffickers utilize in their criminal activities to assist them in their narcotics sales and
trafficking.

12. Since serving in my current assignment as a Task Force Officer with the DEA,
I have written and served multiple search warrants which have led to the combined seizure
of over 1,000 pounds of controlled substances. During this same time period, I have seized
over $100,000 of drug sales proceeds.

13. I have been a member of the California Narcotics Association since 2012,
possess a Bachelor’s of Science in Criminal Justice Administration, and possess a Basic,
Intermediate, and Advanced Certification from California P.O.S.T. |

14. Asa Task Force Officer, I am authorized to investigate violations of laws of
the United States and I am a law enforcement officer with the authority to execute warrants
issued under the authority of the United States. .

15. By virtue of my assignment as a Task Force Officer with the DEA, I have
performed various tasks which include, but are not limited to: functioning as a case agent,
or co-case agent for investigations of narcotic trafficking organizations; functioning as a
surveillance agent and thereby observing and recording the movements of persons
suspected of narcotic trafficking; interviewing suspécts, witnesses, and cooperating ©

individuals with specific knowledge relevant to narcotics trafficking.

 

 

 

 

 
mm NH NHN Nw Nw HP BR Re ee ee ee
oOo SN OH On BSB WH YD RS SOlULULULNOOUlUlUOUULUlU LUNN OO Rl Cc

oOo fof “SD tw HR W HY Fr

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.9 Page 9 of 18

16. Iam familiar with narcotics traffickers’ methods of operation including the
distribution, storage, and transportation of narcotics and the collection of money proceeds
of narcotics trafficking and methods of money laundering used to conceal the nature of the
proceeds. I have had training in investigations regarding the unlawful importation,
possession, and distribution of controlled substances, as well as conspiracies associated
with criminal narcotics violations. |

17. Through the course of my training, investigations, and conversations with
other law enforcement personnel, I have learned that it is a common practice for narcotics
traffickers to work in concert with other individuals and to do so by utilizing cellular
telephones, pagers, and portable radios to maintain communications with co-conspirators
in order to further their criminal activities. Conspiracies involved in the smuggling and
trafficking of narcotics generate many types of evidence including, but not limited to,
cellular phone-related evidence such as voice-mail messages referring to the arrangements.
of travel and payment, names, photographs, text messaging, and phone numbers of co-
conspirators. Typically, narcotics trafficker transporting narcotics from one location to
another are in telephonic contact with co-conspirators immediately prior to and following
the transportation, at which time they receive instructions on where and when to deliver
the controlled substances.

18. Based upon my training and experience as a Task Force Officer, and
consultations with law enforcement officers experienced in narcotics trafficking
investigations, and all the facts and opinions set forth in this affidavit, I submit the
following: |

a. Drug traffickers will use cellular/mobile telephones because .they are
mobile and they have instant access to telephone calls,.text, web, and voice messages.
b. Drug traffickers will use cellular/mobile telephones because they are able

to actively monitor the progress of their illegal cargo while the conveyance is in transit.

 

 

 

 
eo 4S DO Ww HH WwW HM Fe

we NY BB YN NY NY NY HH HB Be Be Be eRe ee ee ee
oOo ~)F DH GO FP WwW PP KF DTD OBO tO HN DH A SP WH NY KF S&S

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.10 Page 10 of 18

c. Drug traffickers and their accomplices will use cellular/mobile
telephones because they can easily arrange and/or determine what time their illegal cargo will
arrive at predetermined locations.

d. Drug traffickers will use cellular/mobile telephones to direct drivers to
synchronize an exact drop off and/or pick up time of their illegal cargo.

e. Drug traffickers will use cellular/mobile telephones to notify or warn
their accomplices of law enforcement activity to include the presence and posture of marked
and unmarked units, as well as the operational status of checkpoints and border crossings.

f. Drug traffickers and their co-conspirators often use cellular/mobile

telephones to communicate with load drivers who transport their narcotics and/or drug |

proceeds.

g. The use of cellular telephones and other mobile communication devices
by conspirators or drug traffickers tends to generate evidence that is stored on the device,
including, but not limited to emails, text messages, photographs, audio files, videos, call logs,
address book entries, IP addresses, social network data, and location data.

19. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Much of the evidence generated by a
narcotics traffickers use of a cellular telephone would likely be stored on any SIM Card
that has been utilized in connection with that device.

20. Based upon my training and experience as a Task Force Officer, and
consultations with law enforcement officers experienced in narcotics trafficking
investigations, and all the facts and opinions set forth in this affidavit, I have learned that
cellular/mobile telephones can and often do contain electronic records, phone logs and
contacts, voice and text communications, and data such as emails, text messages, chats
and chat logs from various third-party applications, photographs, audio files, videos, and

location data. This information can be stored within disks, memory cards, deleted data,
6

 

 
oOo wo Ss DH OH RP WY YR

Bw BR WB KR DD DD DD ORD met

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.11 Page 11 of 18

‘remnant data, slack space, and temporary or permanent files contained on or in the

cellular/mobile telephone. Specifically, based upon my - training, education, and
experience investigating these conspiracies, I have learned that searches of cellular/mobile
telephones and/or other mobile communication devices yields evidence: |

a. tending to indicate efforts to import methamphetamine, fentanyl, or
other federally controlled substances from Mexico into the United States, and to distribute
methamphetamine, fentanyl, or other federally controlled substances within the United
States; .
| b. tending to identify accounts, facilities, storage devices, and/or services
such as email addresses, IP addresses, and phone numbers used to facilitate the importation
of methamphetamine, fentanyl, or other federally controlled substances from Mexico into
the United States, and the distribution of methamphetamine, fentanyl, or other federally
controlled substances within the United States;

c. tending to identify co-conspirators, criminal associates, or others
involved in the importation of methamphetamine, fentanyl, or other federally controlled
substances from Mexico into the United States, and the distribution of methamphetamine,
fentanyl, or other federally controlled substances within the United States,

d. __ tending to identify travel to or presence at locations involved in the
importation of methamphetamine, fentanyl, or other federally controlled substances from
Mexico into the United States, and the distribution of methamphetamine, fentanyl], or other
federally controlled substances within the United States; |

e. tending to identify the user of, or persons with control over or access
to, cellular/mobile telephones; and/or |

f. * tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data involved in the
activities described above.

Hf
Hf

 

 

ee nee geic tees
Oo Oo SN DW UA FP WY He

SO bo bo BH BR KO DD KR NOR eR
CO ~~“ BD ton SF WH NH KH CO OO DW sa DB A F&F Ww NH YF &

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.12 Page 12 of 18

It
STATEMENT OF PROBABLE CAUSE
A. | BACKGROUND OF INVESTIGATION

21. On March 6, 2019, I met with a Confidential Source (CS)! who provided
information about a narcotics trafficker known to as Cabezon. Cabezon was later identified
as Efren Wilson-ONTIVEROS. During this time, the CS provided information about
ONTIVEROS, and how ONTIVEROS had offered to sell the CS methamphetamine for the
price of $1,300 a pound in approximately December of 2018 or January of 2019. After I
received the information about ONTIVEROS, the investigation led to several controlled
purchases, summarized below, and ONTTVEROS’ eventual arrest on August 7, 2019.

B. CONTROLLED PURCHASES

22. On March 26, 2019, ONTIVEROS communicated with the CS during a series
of text and audio messages via the cell phone application WhatsApp and coordinated the
sale of one pound of methamphetamine for the price of $1,100. Later that day, uncharged
defendant No. 2 (UD2) working on behalf of ONTIVEROS delivered one pound of
methamphetamine to the CS and was paid $1,100. During this time, the CS told UD2, “I’m
going to give these to my people to check out. If it’s good, I’m going to order more.” UD2
responded, “Okay, talk to Cabezon.”

23. In April 2019, ONTIVEROS offered to sell the CS 5,000 counterfeit
Oxycodone “M30” (fentanyl) pills for $6 each, for a total price of $30,000. On April 26,
2019, agents attempted a controlled purchase of the fentanyl pills. However, ONTIVEROS
told the CS the pills were not in San Diego. Because of this, the operation was terminated.

24. On May 6, 2019, the CS told agents that ONTIVEROS was in Chula Vista
with another male, and that the CS believed ONTIVEROS was in possession of the 5,000

 

' The CS began cooperating with agents on approximately May 2017. The CS is on
supervised release from a 2012 conviction of importation of heroin. Since 2017, the CS has
been paid approximately $100,000 for assisting law enforcement. The CS has provided
reliable information because, in part, it has been corroborated by physical surveillance,

records checks, text messages, call logs, and recorded conversations.
8

 
Oo co ~~ DD A FP W LH

NB bo wv WV Pw WH WY NHN NR YH RS HS SP eS SO Sl
oOo ~~ DN th FB WY BH YF DTD DO wo HD HD nH FP WS YP F DS

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.13 Page 13 of 18

fentanyl pills. Based on this information, officers with the Chula Vista Police Department
stopped a black Cadillac. Inside the car were three occupants, uncharged defendant No. 3
(UD3) (driver), ONTIVEROS (front-passenger), and Luis Garcia Valdivia (rear-
passenger). During a search of a bag that Valdivia was observed holding, officers located
5,000 counterfeit oxycodone “M30” (fentanyl) pills. Valdivia was arrested on state charges
and UD3 and ONTIVEROS were released.

25. On May 23, 2019, ONTIVEROS communicated with the CS during a series
of text and audio messages via the cell phone application WhatsApp and coordinated the
sale of two pounds of methamphetamine for the price of $2,200. Later that day, uncharged
defendant No. 4 (UD4), working on behalf of ONTTVEROS gave the CS two pounds of
methamphetamine and was paid $2,200. Upon the CS meeting with UD4 to buy the
methamphetamine, the CS asked, “Cabezon?” UD4 answered yes.

C. DEFENDANTS’ ARREST

26. On August 5, 2019, the CS negotiated a 3, 000 counterfeit Oxycodone “M30”
(fentany!) pill purchase from ONTIVEROS. The agreed upon price was $6.50 a pill, for a
total purchase price of $19,500.

27. During the communication between the CS and ONTIVEROS, the CS told
ONTIVEROS that s/he was concerned with the pills not showing up at the agreed upon
location or at the agreed upon time. ONTIVEROS stated that he would be personally
traveling into the United States from Mexico to deliver the 3,000 pills to the CS.

28. On August 6, 2019, ONTIVEROS contacted the CS via the WhatsApp
messaging application and informed the CS that he was going to come into the United

States the next morning (on August 7, 2019).

 

2 The communication between the CS and the Defendant took place over the cell phone
application WhatsApp and consisted of written text messages and recorded audio
messages. The cellular phone numbers associated with these WhatsApp communications

that ONTIVEROS utilized were 52 1 (664) 820-9149 and 52 1 (664) 820-2466. These text

and voice messages have been copied and saved by DEA personnel.
9

 

 

 
oO fF sa NH OH SP WY BR

NM bv PO PP BV BP NK KH YP Ke He HR Ee Ee Se ee
oo ~s1 DB UM SB WH HYP COS OBO eH HS HR NH SFP WH NY YF OS

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.14 Page 14 of 18

29. On August 7, 2019, at 10:00 am., ONTITVEROS contacted the CS via
WhatsApp and said he was about to cross into the United States. Records show that at
11:05 am. ONTIVEROS crossed into the United States through the Otay Mesa, Port of
Entry. |

30.  Atapproximately 11:30 am., ONTIVEROS contacted the CS via WhatsApp
to let the CS know that they were at the trolley station off Palm Avenue in Chula Vista.

31. Atapproximately 12:27 p.m., agents saw ONTIVEROS with Target Device |
to his ear, walk away from a bus bench and into a parking lot where he made a hand gesture
toward a white Smart car, registered to UD1. The car pulled into the parking lot and parked.
UD1 got out of the car and met ONTIVEROS. During this meeting, ONTIVEROS passed
Target Device 1 to UD1 who spoke into it. Simultaneous to this, UD1 was observed holding
Target Device 2. | |

32. After standing on this corner together and both speaking into Target Device 1
to a presumed third party, ONTIVEROS and UD separated. .

33. At approximately 12:41 p.m., agents saw UDI walk into a Mexican food
restaurant. Within a few minutes, UD1 walked out of the restaurant, now holding an empty
white colored plastic bag with the words Muchas Gracias printed on it. UD1 immediately
returned to her car, and drove off.

34. At approximately 12:44 p.m., agents saw the car travel to Citrus Avenue
where surveillance was briefly lost. Minutes later, agents observed ONTIVEROS emerge
from a dirt lot on the north side of Citrus Avenue and cross over Hollister Street, walking
on foot. At this point, ONTTVEROS was observed carrying the same white plastic bag with
the words Muchas Gracias. It appeared that the plastic bag now contained an unknown
rectangular item inside it. Moments later, agents saw UD1’s car drive out of Citrus Avenue
and onto Hollister Street.

35. Once the suspected transfer of the 3,000 pills occurred, agents decided to
arrest ONTIVEROS and UD 1. Uniformed agents approached ONTIVEROS as he stood on

a trolley platform at the MTS Trolley Station located at 688 Palm Avenue. As agents
10

 

 

 

in ap ce et ct een cette in pn OE oes ements om
CO oN DA A BR we BLE

NY NM Bw bP BO Bw BD BRO RD Oe ORO Re ee ea a a ee
co s~I OO GO S&S WH NB FF CO CO DB ~s HR A BP WwW NH KS &S

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.15 Page 15 of 18

approached, ONTIVEROS dropped the white plastic bag he was holing next to a trolley
ticket kiosk and then walked away from it. Agents then took ONTIVEROS into custody.
During the arrest of ONTIVEROS, Target Device 1 was seized from his person.
ONTIVEROS identified Target Device 1 as belonging to him.’

36, The white plastic bag that ONTIVEROS dropped next to the trolley ticket
kiosk was immediately retrieved and found to contain a rectangular shaped package which
had been wrapped in black electrical tape.

37. Simultaneous to ONTIVEROS being apprehended, agents stopped UD1’s car.
Inside the car was a female (F1) riding as passenger. Both UD1 and Fl were arrested at
that time. During UD1’s arrest, Target Device 2 was found on the driver’s seat of the
vehicle UD1 was driving. UD1 identified Target Device 2 as belonging to her.

38. Once at the station, Fl waived her Miranda rights and agreed to speak with
agents. During the interview, F1 stated that she had knowledge of UD1’s being in

possession of the 3,000 fentanyl pills since the day prior, August 6, 2019. Additionally, Fl.

stated that UD1 worked for a drug trafficking organization that operated out of Tijuana,
Mexico. | .

39, At the station, agents cut into the package and saw it was filled with blue
colored circular pills inscribed with “M” on one side and “30” on the other, so as to give
the appearance of it being the legitimate pharmaceutical drug, 30mg Oxycodone. The
visual estimation of the quantity of the pills was consistent with there being 3,000. A field
test showed that the pills contained fentanyl. The gross weight of the pills in their packaging
was 437.4 grams. The seized substance has been sent to the DEA Southwestern Laboratory
for testing. Results are pending.

40. ONTIVEROS was charged by federal complaint in Case No. 19-mj-3314-
MDD. UD1 was arrested, booked into county jail, but eventually released. F1 was released

without charges.

 

3 At the station, ONTIVEROS gave agents the password for Target Device 1. Target Device

1 was not searched.
Il

 

 

 
Oo Oo HA NW B&H YY

MS Bw NHN Bh BD DB BR ONY Ne RE SO SO RS
oO ~~ DN we Be YW BK CO OU OHO HORN OU SPUlUMNhULULDL UL Sl CUO

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.16 Page 16 of 18

41. Based on my experience investigating narcotics traffickers, ONTTIVEROS and
UD1 may have used the Target Devices to coordinate with other parties involved regarding
the transportation and distribution of fentanyl. I believe that recent calls made and received,
telephone numbers, contact names, electronic mail (email) addresses, appointment dates,
text messages, email messages, messages and posts from social networking sites, pictures,
and other digital information may be stored in the memory of the Target Devices. This data
may include information that is relevant to ONTTVEROS and UD1’s narcotics trafficking
activities, including identifying other persons involved in their narcotics trafficking
activities.

42. Drug trafficking conspiracies require intricate planning and coordination. This
often occurs days, weeks, or even months prior to the actual transportation of the controlled
substances. All parties involved communicate with one another in efforts to ensure success
in getting their valuable cargo to its intended destinations and buyers. Accordingly,
probable cause exists to believe that evidence of the aforementioned offenses exists on the
Target Devices for the period of December 1, 2018 to August 7, 2019.

IV
METHODOLOGY
43. It is not possible to determine, merely by knowing the cellular telephone’s

make, model and serial number, the nature and types of services to which the device is

subscribed and the nature of the data stored on the device. Cellular devices today can be

simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode,” which disables access to the network.

Unlike typical computers, many cellular telephones do not have hard drives or hard drive
12

 

 

pe a ne cet ee ee Hate
Co OS sD wm FB WwW LB

BO tO BH DO BL KH RO BRD ORD Oe ee ee
oO ~s NH OO SB We H&S OCF OO DH aI HR A BB WH BH KS CO

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.17 Page 17 of 18

equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic.
data acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process and the
results using digital photography. This process is time and labor intensive and may take
weeks or longer.

44, Following the issuance of this warrant, I will collect the Target Devices and
subject them to analysis. All forensic analysis of the data contained within the Target
Devices and memory card(s) will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

45. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days of
the date the warrant is signed, absent further application to this court.

Vv
CONCLUSION

46. Based on all of the facts and circumstances described above, my training and
experience, and consultations with other law enforcement officers, there is probable cause
to conclude that ONTIVEROS and UD1 utilized the Target Devices to facilitate the
commission of the Target Offenses. | ;

47. Further, based on the CS statements that the defendant offered to sell him
methamphetamine in approximately December of 2018 or J anuary of 2019, probable cause
exists to believe that evidence of the aforementioned offenses exists on the Target Devices

for the period of December 1, 2018 to August 7, 2019.
13

 

 

 

en
Oo SF ss DH FH SB W FB Fe

Mm bk hK BR OB ho ho BO a ep a ep ee
ao ~s} MO th BR WwW HB SF CO ODO wm HY HR rR UB OH UY Ll US

 

 

Case 3:19-mj-03682-AGS Document 1 Filed 08/29/19 PagelD.18 Page 18 of 18

48. Because the Target Devices were promptly seized during the investigation of
Defendant’s drug trafficking activities and has been securely stored, there is probablé cause
to believe that evidence of illegal activity committed by ONTIVEROS and UD1 continues
to exist on the Target Devices. |

49. Based upon my experience and training, consultation with other agents in
narcotics investigations, consultation with other sources of information, and the facts set
forth herein, I believe that the items to be seized set forth in Attachments B-1 and B-2
(incorporated herein) are likely to be found in the property to be searched described in
Attachments A-1 and A-2 (incorporated herein). Therefore, I respectfully request that the
Court issue a warrant authorizing me, or another federal law enforcement agent specially
trained in digital evidence recovery, to search the items described in Attachments A-1 and
A-2, and seize the items listed in Attachments B-1 and B2.

I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief. hey Lf
A

Task Force Officer Ian Crawford
DEA - Narcotic Task Force

Sworn to and subscribed before me this 2 day of August, 2019.

af AS

HON. ANDREWG. SCHOPLER
UNITED STATES MAGISTRATE JUDGE

14

 

 
